Case: 11-14988          Date Filed: 11/14/2012   Page: 1 of 4



                                                                         [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 11-14988
                                         Non-Argument Calendar
                                       ________________________

                               D.C. Docket No. 1:11-cr-20300-KMM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                  versus

TAVON GRAHAM,

                                                                         Defendant-Appellant.


                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (November 14, 2012)

Before BARKETT, MARTIN and FAY, Circuit Judges.

PER CURIAM:
               Case: 11-14988     Date Filed: 11/14/2012    Page: 2 of 4

      Tavon Graham appeals his conviction for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1), arguing that the district

court erred in denying his motion to suppress firearms and ammunition evidence

found on his person. According to Graham, law enforcement agents had no legal

basis to either stop or frisk him after he began to walk away when they

encountered him on the corner of Northwest 58 Street and Northwest 5 Court

(“58th and 5th”) in Miami during a drug identification sweep.

      “Because rulings on motions to suppress involve mixed questions of fact and

law, we review the district court’s factual findings for clear error, and its

application of the law to the facts de novo.” United States v. Bervaldi, 226 F.3d
1256, 1262 (11th Cir. 2000). We construe all facts related to the motion to

suppress in the light most favorable to the party that prevailed before the district

court—in this case the government. Id. Additionally, the district court, as

factfinder, is entitled to substantial deference in reaching credibility determinations

with respect to witness testimony. United States v. McPhee, 336 F.3d 1269, 1275

(11th Cir. 2003).

      An officer does not violate the Fourth Amendment by conducting a “brief,

warrantless, investigatory stop of an individual when the officer has a reasonable,

articulable suspicion that criminal activity is afoot.” United States v. Hunter, 291
F.3d 1302, 1305–06 (11th Cir. 2002). When determining whether reasonable


                                           2
              Case: 11-14988     Date Filed: 11/14/2012    Page: 3 of 4

suspicion exists, courts must review the “totality of the circumstances” to ascertain

whether the officer had some minimal level of objective justification to suspect

legal wrongdoing. Id. Reasonable suspicion analysis is not concerned with “hard

certainties, but with probabilities,” and an officer may rely on “inferences and

deductions that might well elude an untrained person.” United States v. Cortez,

449 U.S. 411, 418, 101 S. Ct. 690, 695, 66 L. Ed. 2d 621 (1981). A suspect’s

conduct might be ambiguous and susceptible of an innocent explanation, but an

officer equipped with articulable suspicion is entitled to resolve that ambiguity in

favor of an investigatory stop. Illinois v. Wardlow, 528 U.S. 119, 124, 120 S. Ct.
673, 676, 145 L. Ed. 2d 570 (2000). The subjective intent of the investigating

officer “does not invalidate the action taken as long as the circumstances, viewed

objectively, justify that action.” Whren v. United States, 517 U.S. 806, 813, 116
S. Ct. 1769, 1774, 135 L. Ed. 2d 89 (1996).

      Once an officer has legitimately stopped an individual, the officer can frisk

the individual so long as “a reasonably prudent man in the circumstances would be

warranted in the belief that his safety or that of others was in danger.” Hunter, 291
F.3d at 1307. Neither this Court nor the Supreme Court has adopted a per se rule

allowing frisks attendant to narcotics stops; indeed, categorical rules are generally

eschewed in the Fourth Amendment context. United States v. Drayton, 536 U.S.
3
               Case: 11-14988     Date Filed: 11/14/2012    Page: 4 of 4

194, 201, 122 S. Ct. 2105, 2111, 153 L. Ed. 2d 242 (2002) (“[F]or the most part per

se rules are inappropriate in the Fourth Amendment context.”).

      In this case, the following facts were presented through testimony at the

motion hearing and credited by the district court: (1) the corner of 58th and 5th

where the encounter took place is situated in a high-crime area and the police had

recently received several reports of shots fired in the area; (2) the encounter took

place at night; (3) Graham was one of six to ten individuals standing at the corner;

(4) the immediate vicinity smelled strongly of marijuana; (5) several of Graham’s

associates disregarded the police officers’ order to stop and fled; (6) Graham took

two to three steps away from the agents and stopped only when Agent Thomas

ordered him, at gunpoint, to stop; (7) Graham wore baggy pants that could conceal

a weapon; (8) when his shirt was lifted as part of a general safety pat down by

officers who testified they were doing so to assure their safety, a firearm was

plainly visible in his rear pocket and another firearm was felt in his front pocket.

In light of these facts, we cannot say the district court erred in concluding that the

stop and the ensuing pat down were justified.

      AFFIRMED.




                                           4